IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2722 Disciplinary Docket No. 3
                                           :
                    Petitioner             :   No. 70 DB 2020
                                           :
                                           :   Attorney Registration No. 39874
              v.                           :
                                           :   (Chester County)
                                           :
WILLIAM H. LYNCH JR.,                      :
                                           :
                    Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2022, upon consideration of the Report and

Recommendations of the Disciplinary Board, William H. Lynch, Jr. is suspended from the

Bar of this Commonwealth for a period of three years. Respondent shall comply with all

the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See Pa.R.D.E.

208(g).